Examiner’s Amendment

The present application is being examined under the pre-AIA  first to invent provisions. 

The application has been amended for claims as follows: 

2.	Claims 1-4, 7-8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 9, 14 are also directed to an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 9, 14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/31/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
3.	1-4, 7-9, 14 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least an apparatus comprising “a mesa extending therefrom, wherein an edge of the mesa is at a radial width from the edge of the body” and “wherein the second side is in contact with the lands of the chuck while being retained thereby” in combination with other limitations as a whole.

Claims 2-4, 7-9, 14 are also allowed being dependent on allowable claim 1.

The closet prior arts on records are Sreenivasan et al (US 2010/0053578 A1) and other arts mentioned in PTO-892. Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. Furthermore applicant's arguments have been considered however they are moot due to the application being in conditions for allowance. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897